                 Case: 3:18-cv-00068-CVG-RM Document #: 32 Filed: 05/15/19 Page 1 of 1




      CROWN BAY MARINA, L.P.



                                                                      2018-68
Subbase Drydock, Inc. et al




Crown Bay Marina, LP
                                          /s/DAVID J. CATTIE, Esq.
                                                                                5/15/2019
Subbase Drydock Inc., and M/V Caribena
                                          /s/Andrew Simpson, Esq.
                                                                                5/15/2019
